DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-9 are pending for examination.  Claim 5 was cancelled in claim amendments filed 03/22/2021.
This Office action is FINAL.


Claim Objections
Claim 8 is objected to because of the following informality:
Change “non-transitorv” to “non-transitory”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Claims 1, 8, and 9 recite:
performing a first analysis to detect an anomaly based on output of logs; and
performing a second analysis to analyze the anomaly based on contents of the logs output within a time range including an occurrence time of the anomaly detected by the first analysis,
wherein performing the first analysis comprises detecting the anomaly based on a time-series change in an output quantity of the logs or an output frequency of the logs.
	The ‘performing’ limitations in # 1 and # 2 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, ‘performing’ merely describes an engineer studying data on paper and thinking about the results.
	The ‘detecting’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘detecting’ merely describes the engineer noticing a change in data behavior by thinking about the results.
	Claim 2 recites:
determining which of a plurality of predetermined forms the logs match, each of the forms including a variable part that varies and a constant part that does not vary, wherein performing the second analysis comprises analyzing the anomaly based on a value of the variable part included in the logs.
	The ‘determining’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ merely describes the engineer studying data variations on paper and thinking about the results.
	Claim 3 recites:
wherein performing the second analysis comprises analyzing the anomaly by generating a distribution of the logs for each value of the variable part included in the logs.
	The ‘generating’ limitation in # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ merely describes the engineer drawing a simple distribution on paper.
	Claim 4 recites:
wherein performing the second analysis comprises analyzing the anomaly by generating a distribution of the logs for respective combinations of the forms of the logs and values of the variable part included in the logs.
	The ‘generating’ limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ merely describes the engineer drawing a simple distribution on paper.
	Claim 6 recites:
wherein performing the first analysis further comprises detecting the anomaly when the logs that do not match any of the forms and values of the variable part that are pre-stored are output.
	The ‘detecting’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘detecting’ merely describes the engineer noticing a change in data behavior by thinking about the results.  Additionally, the claimed ‘are output’ merely describes a generic output of the data such as printed on paper or displayed generically.
	Claim 7 recites:
wherein performing the second analysis comprises: generating a time-series graph of a number of the logs or a frequency of the logs that do not match any of the forms and the values of the variable part that are pre-stored; and
analyzing the anomaly based on a change point in the graph.
	The ‘generating’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘generating’ merely describes the engineer drawing a simple graph on paper.
	The ‘analyzing’ limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a non-transitory storage medium” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘analyzing’ merely describes the engineer studying the simple graph and thinking about the results.

	This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element:
“a non-transitory storage medium” (per Claim 8).
	The medium is recited at a high-level of generality (i.e., as a generic component performing a generic computer function) such that it amounts no more than mere 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a medium to perform the steps of the claimed invention amounts to no more than mere generic hardware to apply the exception using a generic computer component. Mere hardware / instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	Additional guidance is provided via MPEP 2106.05(d)(II):
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")

	Accordingly, Claims 1-4 and 6-9 are not patent eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dutta et al. (U.S. Patent Application Publication No. US 2017/0010930 A1), hereinafter “Dutta.”

With regards to Claim 1, Dutta teaches:
a log analysis method comprising:
performing a first analysis to detect an anomaly based on an output of logs (Fig. 2; ¶ 0039-0040; and ¶ 0042.); and
performing a second analysis to analyze the anomaly based on contents of the logs output within a time range including an occurrence time of the anomaly detected by the first analysis (Fig. 2; Fig. 3A; Fig. 3B; ¶ 0044-0045; and ¶ 0047.),
wherein performing the first analysis comprises detecting the anomaly based on a time-series change in an output quantity of the logs or an output frequency of the logs (Fig. 4 and ¶ 0058.).

With regards to Claim 2, Dutta teaches the method of Claim 1 as referenced above.  Dutta further teaches:
determining which of a plurality of predetermined forms the logs match (Fig. 4; ¶ 0056-0058; regarding, e.g., patterns which indicate either no failure / anomaly or a potential anomaly; and ¶ 0060-0062.), each of the forms including a variable part that varies (Fig. 4; ¶ 0060-0062; ¶ 0068; and ¶ 0071; regarding, e.g., a metric / storage node that exhibits a behavior that ‘varies,’ e.g. appears in a different cluster of a clustering algorithm, when compared to other measurements of the same type of metric / storage node.) and a constant part that does not vary (Fig. 4; ¶ 0060-0062; ¶ 0068; and ¶ 0071; regarding, e.g., metrics / storage nodes that are clustered / grouped in a normal-behaving cluster / group.),
wherein performing the second analysis comprises analyzing the anomaly based on a value of the variable part included in the logs (¶ 0071; regarding, e.g., a cluster vector value / PCA value of a particular metric / storage node.).

With regards to Claim 3, Dutta teaches the method of Claim 2 as referenced above.  Dutta further teaches:
wherein performing the second analysis comprises analyzing the anomaly by generating a distribution of the logs for each value of the variable part included in the logs (¶ 0071; regarding, e.g., clustered data [distribution].).

With regards to Claim 4, Dutta teaches the method of Claim 2 as referenced above.  Dutta further teaches:
wherein performing the second analysis comprises analyzing the anomaly by generating a distribution of the logs for respective combinations of the forms of the logs and values of the variable part included in the logs (¶ 0071.).

With regards to Claim 6, Dutta teaches the method of Claim 2 as referenced above.  Dutta further teaches:
wherein performing the first analysis further comprises detecting the anomaly when the logs that do not match any of the forms and values of the variable part that are pre-stored are output (¶ 0060-0062.).

With regards to Claim 7, Dutta teaches the method of Claim 6 as referenced above.  Dutta further teaches:
wherein performing the second analysis comprises:
generating a time-series graph of a number of the logs or a frequency of the logs that do not match any of the forms and the values of the variable part that are pre-stored (Fig. 2; Fig. 3A; Fig. 3B; ¶ 0044-0045; ¶ 0047; and ¶ 0060-0062.); and
analyzing the anomaly based on a change point in the graph (Fig. 2; Fig. 3A; Fig. 3B; ¶ 0044-0045; ¶ 0047; and ¶ 0060-0062.).

With regards to Claim 8, the method of Claim 1 performs the same steps as the medium of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Dutta.

a non-transitorv storage medium in which a log analysis program is stored (¶ 0078-0079.).

With regards to Claim 9, the method of Claim 1 performs the same steps as the system of Claim 9, and Claim 9 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Dutta.
Dutta further teaches:
a log analysis system (Fig. 1 and ¶ 0014.) comprising:
a memory storing instructions (Fig. 1 and ¶ 0014.); and
at least one hardware processor configured to execute the instructions (Fig. 1 and ¶ 0014.).


Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 101 rejections of Claims 1-4 and 6-9, the Remarks argue that:
The rejection does not provide analysis as to whether a claim feature could be practically performed in the human mind contrary to any features which arguably could be somehow performed in the human mind.  Further, 
As further support, Applicant respectfully submits that the claims should not be found directed to an abstract idea for at least reasons similar to those discussed in the USPTO's January 7, 2019 "2019 PEG Examples 37 through 42."  That guidance supersedes the USPTO's previous positions.  By the rejection's reasoning, the Example 39 in the USPTO's PEG guidance, would also be so related and therefore patent ineligible, yet that PEG guidance instead directs that Example 39 is patent eligible.
It is respectfully submitted that one of ordinary skill in the art would have found the claimed features to be advantageous.  See Applicant’s originally-filed specification: ¶ 0002-0006 which indicates that there is a technical problem arising in the realm of computer technology where, for example, both determining an anomaly and a cause of that anomaly arising in the use of such computer technology.  Further, see Applicant’s originally-filed specification: ¶ 0007-0011, noting an advantage of “it is possible to cause multiple types of analysis to cooperate to analyze an anomaly of logs in a stepwise manner,” ¶ 0043, ¶ 0053, and ¶ 0059-0073 noting that at least features, such as those of claim 1 as a whole for 
Further, the USPTO guidance notes that although “[e]xaminers should take care not to confuse or intermingle patentability requirements of these separate sections with patent eligibility analysis under section 101,” yet the USPTO guidance does not indicate that a showing of patent eligibility over various 35 USC 102 or 103 references should be excluded from consideration as to whether the pending claim features are any of well-known, routine, and conventional.  Instead, it is respectfully submitted that such showing would sufficiently indicate whether the claimed features are conventional or not, for example, as if the claim features are novel, the claim features therefore certainly are not conventional, well-known, or routine.
In the new guidance's discussion of what "applies or uses the judicial exception in some other meaningful way" means for the new Step 2A Prong 2 analysis, see the USPTO's PEG examples of January 7, 2019 which provide various example claims in which features related to transferring and presenting information are found eligible for being included with a "practical application."  For example, see the PEG example 40 claim 1 "2A-Prong 2: Integrated into a Practical Application?" analysis.
For example, see also the PEG example 42 claim 1 where the claimed features are noted as patent eligible for merely allowing for a practical 
Additionally, page 13 of the Office Action describes proposed analysis with respect to “performing repetitive calculations,” but the rejection does not allege that any of the claimed features are within such “performing repetitive calculations” analysis.  Further, Applicant respectfully submits that the specifically claimed features, at least as a whole in claim 1 for example, would not have been within the scope of such “performing repetitive calculations” for at least the above-noted reasons wherein Applicant submits that the claims are not directed to the alleged abstract idea and even if they were, arguendo, would at least amount to significantly more than the alleged abstract idea.

	However, the Examiner respectfully disagrees.

	With regards to # 1 above, the Examiner used the word “engineer” as an example.  Nowhere did the Examiner state or imply that specialized training was necessary.  An analysis could be performed by any person.
	Consider the following example of data printed on paper that was handed to a person:

    PNG
    media_image1.png
    351
    518
    media_image1.png
    Greyscale

	This example covers the claimed invention of at least the independent claims.  No technological improvement was performed; the Examiner simply drew this graph using a generic component of the computer.  The person would take this data and think to himself / herself: “I see that there is some anomaly with the last 5 things on the graph because they changed over time, and there are a lot of them compared to the 3 good readings earlier in time.”  This is the claimed “first analysis.”  Next, the person would think to himself / herself: “I’d better look more carefully at what’s going on behind those 5 things on the graph and see if there’s a problem.”  This is the claimed “second analysis.”  No computer was needed for the person to think about the results in this example.  No specialized training was needed to see that there is some difference in the data points on this graph.  The Examiner is trying to prevent a scenario such as this example from accidentally becoming patent eligible because it is not patent eligible.



	With regards to # 3 above, Applicant relies on various parts of the specification to show that the claimed invention is patent eligible.
¶ 0002-0006 (specifically ¶ 0006) states that it is difficult to promptly address and analyze an anomaly when a large number of separate analysis methods are performed.  However, the claimed invention of the instant application recites nothing that indicates that the claimed first and second analyses are performed in parallel.  The claimed first and second analyses might be performed separately in time as well.  The Examiner fails to see how a technical problem is solved in the claimed invention.
¶ 0007-0011 (specifically ¶ 0007) states that multiple types of analysis can operate in order to analyze an anomaly of logs in a stepwise manner.  However, given the aforementioned example in # 1 above, how is this a 
¶ 0043 and ¶ 0053 state that the claimed invention reduces calculation cost.  However, the claimed invention provides no limitations that recite anything regarding calculation cost, much less how calculation costs are reduced.  Further, what does reducing calculation costs really mean?  Relative to what?  What degree of reduction is considered practical?  Applicant has addressed none of these questions in the claim language.
¶ 0059-0073 merely recite generic computer components that the claimed invention could be implemented on.  For at least the reasoning provided above, generic computer components do not suffice to overcome these rejections.

	With regards to # 4 above, it appears to the Examiner that Applicant is trying to state that if the claimed invention is novel from an art (35 U.S.C. 102 or 103) perspective, then it is assumed that the claimed invention isn’t well-understood, routine, or conventional.  The Examiner disagrees with this assumption.
	First, the claimed invention of the instant application continues to be rejected under 35 U.S.C. 102, so the question of novelty in the art is moot.
	Second, even assuming, arguendo, that the claimed invention was novel in the art (which it isn’t), Applicant’s assumption is incorrect.  It’s possible to invent a new way of thinking about something; however, unless the thinking translates into a practical application with regards to patent eligibility under 35 U.S.C. 101, the invention will be 

	With regards to # 5 above, Applicant uses Example 40 in the argument.  However, the claim in this example includes, e.g., collecting additional traffic data when originally-collected traffic data is greater than a threshold.  It is understandable that collecting more data in response to a threshold being exceeded integrates a mental process into a practical application.  However, the claimed invention of the instant application doesn’t include collecting additional data or associating data with a threshold.  Rather, the claimed invention of the instant application merely recites a two-step analysis which could be performed very simply by using a scenario such as the example found in # 1 above.
	
	With regards to # 6 above, Applicant uses Example 42 in the argument.  However, the claim in this example includes, e.g., providing remote access to users and transmitting a message to the users in real time.  It is understandable that providing remote access to users and transmitting data in real time are elements that cannot be merely mental steps.  However, the claimed invention of the instant application doesn’t include anything regarding providing remote access and transmitting data in real time.  Rather, the claimed invention of the instant application merely recites a two-step analysis which could be performed very simply by using a scenario such as the example found in # 1 above.
	


	With regards to the 35 U.S.C. 102 rejections of Claims 1-4 and 5-9, the Remarks argue that Dutta does not teach:
Claims 1 and 9: “…wherein performing the first analysis comprises detecting the anomaly based on a time- series change in an output quantity of the logs or an output frequency of the logs.”
Claim 8: “…wherein the first analysis comprises detecting the anomaly based on a time-series change in an output quantity of the logs or an output frequency of the logs.”

	However, the Examiner respectfully disagrees.

	The Remarks further argue that Dutta: ¶ 0058 describes an example of such "certain pattern (i.e., a time series motif) of the monitored system metric(s)" as "[f]or example, if the metric for read latency of a storage drive attains an unusually high value (above a certain threshold) for at least t units of time then it indicates a potential anomaly," but even such description in Dutta does not provide any showing in complete 

	For at least the reasoning provided above, Claims 1-4 and 6-9 remain rejected.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114